tcmemo_2014_163 united_states tax_court michael j mcelroy and ruth m mcelroy petitioners v commissioner of internal revenue respondent docket no filed date elissa f borges stuart m schabes and saul b abrams for petitioners william john gregg for respondent memorandum opinion nega judge this case is before the court for decision without trial see rule a respondent determined deficiencies of dollar_figure dollar_figure dollar_figure upon his request the court allowed mr abrams to withdraw from the case on date rule references are to the tax_court rules_of_practice and procedure continued and dollar_figure in petitioners’ federal_income_tax for and subject years respectively following the parties’ concessions we decide primarily whether the three-year period of limitations under sec_6501 bars assessment as petitioners argue we hold it does not we decide secondarily whether sec_165 and c lets petitioners deduct losses claimed for and we hold it does not background i preliminaries the facts in this background section are drawn from the undisputed allegations in the pleadings from the parties’ stipulations and from the exhibits submitted with the stipulations petitioners are a married couple who resided in virginia when their petition was filed they filed joint federal individual income_tax returns individual returns for and on or before date and respectively continued unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the subject years ii the partnerships a overview heritage memorial park associates hmpa heritage memorial park associates hmpa and heritage memorial park associates hmpa collectively partnerships are maryland general partnerships the partnerships were established to acquire cemetery sites to hold the sites for over one year and then to contribute the sites to qualified charitable organizations with the aim to provide individuals who invested in the partnerships with charitable_contribution deductions equal to the appraised values of the sites as of the times of the contributions glenn r johnston and his colleagues promoted the partnerships to wealthy individuals as a way for them to receive a return of tax benefits in the form of passthrough deductions or losses worth significantly more than the amounts invested each partnership attracted and always had fewer than partners the amount of the deduction for a charitable_contribution of property depends in relevant part on whether the contributed_property was held for over one year in which case the deduction is the property’s fair_market_value or for a lesser period in which case the deduction is the taxpayer’s basis in the property see sec_170 e a sec_1_170a-1 c income_tax regs see also sec_1222 providing that property may qualify for long-term_capital_gain treatment only if held for over one year hmpa hmpa and hmpa each operated for one year and respectively during or for the year of its operation each partnership acquired cemetery sites at the total costs of dollar_figure dollar_figure and dollar_figure respectively contributed the sites to qualified charitable organizations and reported that its partners investors could deduct charitable_contributions aggregating dollar_figure dollar_figure and dollar_figure respectively representing the appraised values of the contributed sites the partnerships did not hold the sites for over one year before contributing them to the charitable organizations and the charitable_contribution deductions were overstated in that they should have been measured by the partnerships’ bases in rather than the significantly higher appraised values of the sites michael j mcelroy petitioner invested dollar_figure in each partnership he made these investments to increase the amounts of his charitable_contributions for the subject years and more particularly to receive promoted tax benefits worth significantly more than his investments he expected that his investments would return him tax benefits worth dollar_figure for each subject year b hmpa hmpa timely filed a form_1065 u s partnership return of income for hmpa claimed the dollar_figure charitable_contribution_deduction on that return petitioner was allocated dollar_figure of that deduction and petitioners deducted the dollar_figure on their individual return as a charitable_contribution hmpa reported on its form_1065 that hmpa had no income or expenses for but for the charitable_contribution_deduction hmpa also reported on that return that one of its partners was mr johnston and that his address and profits interest were as stated therein c hmpa hmpa timely filed a form_1065 for hmpa claimed the dollar_figure charitable_contribution_deduction on that return petitioner was allocated dollar_figure of that deduction and petitioners after taking into account statutory limits on charitable_contributions deducted dollar_figure of the dollar_figure on their individual return as a charitable_contribution hmpa reported on its form_1065 that hmpa had no income or expense for but for the charitable_contribution_deduction hmpa also reported on that return that one of its partners was mr johnston and that his address and profits interest were as stated therein d hmpa hmpa timely filed a form_1065 for hmpa claimed the dollar_figure charitable_contribution_deduction on that return petitioner was allocated dollar_figure of that deduction and petitioners after taking into account statutory limits on charitable_contributions deducted dollar_figure of the dollar_figure on their individual return as a charitable_contribution hmpa reported on its form_1065 that hmpa had no income or expense for but for the charitable_contribution_deduction hmpa also reported on that return that one of its partners was mr johnston and that his address and profits interest were as stated therein iii petitioners’ individual return petitioners deducted a charitable_contribution_deduction carryover of dollar_figure on their individual return the parties stipulated that petitioners are not entitled to any of that carryover iv irs audit and criminal investigation the internal_revenue_service irs commenced an audit which led to the mailing of the notices of final_partnership_administrative_adjustment fpaas discussed infra later on or about date the criminal investigation division of the irs began a criminal investigation as to mr johnston and some or all of his colleagues on date while both the audit and the criminal investigation were underway respondent’s revenue_agent solicited from mr johnston as the tax_matters_partner tmp of hmpa-2 an extension of the period of limitations for assessment applicable to hmpa-2 for approximately two weeks later mr johnston through his counsel notified respondent’s revenue_agent that he was then under criminal investigation and would not extend that period of limitations v beginning of partnership-level proceedings in this court on date the commissioner mailed an fpaa for to the tmp of hmpa on date the commissioner mailed an fpaa for to the tmp of hmpa on date the commissioner mailed an fpaa for to the tmp of hmpa in care of mr johnston mr johnston in his stated capacity as the partnerships’ tmp petitioned the court as to the fpaas on date date and date respectively and the resulting cases partnership-level proceedings were hmpa 1995-4’s form_1065 designated mr johnston as the tmp for that year respectively placed on this court’s docket at nos and over the ensuing years through date respondent solicited and obtained mr johnston’s consent to the filing in this court of a series of joint motions to continue any trial in the partnership-level proceedings the court granted each motion vi criminal proceedings on date mr johnston was indicted on one count of conspiracy to defraud the united_states by selling claiming and causing others to sell and claim millions of dollars in false and fraudulent tax deductions for charitable_contributions and concealing from the irs income from the sales of the fraudulent deductions and multiple counts of aiding and assisting in the filing of false returns by investors in the partnerships so that the investors claimed charitable_contribution deductions in amounts substantially greater than allowable these charges involved the partnerships among one or more other entities mr johnston pleaded guilty to the first count on date as to the above-referenced motions for continuance many of them were filed before mr johnston’s indictment many of them were filed after mr johnston’s indictment and some of them were filed after mr johnston’s guilty plea vii actions concerning partnerships’ tmp on date respondent moved the court to remove mr johnston as the designated tmp in each of the partnership-level proceedings and to appoint a new tmp as of that time mr johnston was incarcerated pursuant to his guilty plea the court granted that motion on date and appointed petitioner as the partnerships’ tmp solely for purposes of the partnership-level proceedings petitioner thereinafter served in that capacity through date petitioner ceased being the tmp because of petitioners’ filing on date of a voluntary petition for bankruptcy under chapter of the bankruptcy code viii culmination of the partnership-level proceedings decisions were entered in the partnership-level proceedings on date afterwards petitioner’s allocations of the charitable_contribution deductions from the partnerships were revised to dollar_figure dollar_figure and dollar_figure respectively the parties agree that those allocated amounts apply in this case ix deficiency_notice on date respondent mailed to petitioners the deficiency_notice underlying this proceeding on date the bankruptcy court issued an order granting petitioners a discharge under sec of the bankruptcy code i overview discussion petitioners make two arguments in their opening brief as to the issues at hand we limit our analysis to those arguments see eg 121_tc_308 117_tc_117 n 91_tc_524 ndollar_figure we bear in mind that issues and arguments not advanced on brief are considered abandoned or otherwise waived see mendes v commissioner t c pincite- nicklaus v commissioner t c pincite n ii period of limitations petitioners argue primarily that the three-year period of limitations in sec_6501 bars assessment of any deficiency redetermined in this case respondent acknowledges that the deficiency_notice was mailed more than three years after petitioners’ individual returns were filed but argues that the assessment periods remain open under exceptions that apply to tax attributable to partnership items within the meaning of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite and to partners filing for bankruptcy we agree with respondent sec_6501 generally requires that the commissioner assess tax as to a federal_income_tax return within three years of the later of the return’s due_date or its filing_date see also sec_6501 the three-year period may be extended however for tax attributable to partnership items under tefra see sec see also 133_tc_431 114_tc_533 the assessment_period may be extended as to a deficiency attributable to a partnership_item for example if an fpaa is mailed to a tmp and an action is begun under sec_6226 see sec d in that case the running of the in this context the term partnership items includes any item_of_income gain loss deduction or credit that the secretary has determined is more appropriately determined at the partnership level than at the partner level sec_6231 see also sec_301_6231_a_3_-1 proced admin regs the term partnership items also includes the applicability of the period of limitations to the mailing of an fpaa see 389_f3d_152 5th cir 177_f3d_119 2d cir aff’g tcmemo_1997_535 133_f3d_469 7th cir see also 491_f3d_732 8th cir sec_6226 lets the tmp file a petition as to an fpaa within days after its mailing where the tmp does not timely file such a petition sec_6226 lets any notice_partner or 5-percent group file a petition as to the fpaa within continued three-year period of limitations is suspended during the partnership-level proceeding until at least one year after the decision entered in that proceeding becomes final see sec a d see also 99_tc_109 the three-year period also may be extended if a partner is named as a debtor in a bankruptcy proceeding sec f h on this point the partnership items of that partner which may be subject_to the bankruptcy proceeding are recharacterized as nonpartnership_items as of the day the bankruptcy petition is filed and the commissioner has at least one year thereafter to assess any additional tax attributable to the converted items see secs f b d c e sec_301_6231_c_-7t a temporary proced admin regs fed reg date petitioners assert that the three-year limitations_period in sec_6501 has expired because a valid petition was never filed as to the fpaas so as to begin an action under sec_6226 they recognize that the partnerships each had a partnership-level proceeding docketed in this court but contend the proceedings continued days after the close of the tmp’s 90-day period see sec_6231 defining the term notice_partner see also sec_6231 defining the term 5-percent group sec_6226 provides that a notice partner’s or a 5-percent group’s petition within the 90-day tmp period is considered filed on the last day of the referenced 60-day period if no action which is not dismissed is otherwise brought as to the fpaa within that 60-day period were invalid because they state mr johnston could not properly commence those proceedings in that he was under criminal investigation when the fpaas were mailed and thus was disqualified from serving as the partnerships’ tmp they conclude that the petitions commencing those proceedings were invalid and that the deficiency_notice was therefore untimely because it was mailed approximately years after the fpaas were mailed they add that even if the petitions were valid the partnership-level proceedings should be deemed to have ended years before the day they actually did end because respondent knew that mr johnston could not be the tmp on this point petitioners state respondent should not have joined with mr johnston in repeatedly moving the court to continue a trial of the partnership-level proceedings or at least should have informed the court that mr johnston was not a proper tmp we are unpersuaded by petitioners’ primary argument a challenge to the validity of a petition filed as to an fpaa as well as a challenge to the conduct of the proceeding resulting therefrom is typically treated as an issue to be decided in that partnership-level proceeding see eg 140_tc_193 131_tc_206 93_tc_562 neither party has specifically addressed whether an exception to this treatment exists here where the partnership items of petitioner were recharacterized as nonpartnership_items during the pendency of the partnership-level proceedings while petitioner was a party to those proceedings at their start and in that capacity was then entitled to participate in the proceedings and to challenge whether the periods of limitations for the mailing of the fpaas remained open see sec_6226 he ceased to be such a party after petitioners filed for bankruptcy see sec_6226 see also sec_6231 c e sec_301_6231_c_-7t a temporary proced admin regs supra in addition after the bankruptcy filing petitioner’s partnership items arising during the subject years which would generally have been decided at the partnership-level proceeding were converted to nonpartnership_items subject_to this deficiency proceeding see sec_301_6231_c_-7t a temporary proced admin regs supra whether an exception to the usual treatment applies here given the recharacterization of petitioner’s partnership items however we need not and do not decide this is because as we now discuss petitioners would not prevail in either of the two scenarios under the first scenario we assume without deciding that petitioners’ challenge to the validity of the petitions filed in the partnership-level proceedings and petitioners’ challenge to the conduct of those proceedings were the proper subject of the partnership-level proceedings the court in those proceedings did not find that the petitions were invalid nor did we note any impropriety in the proceedings it follows in this scenario that for purposes of this case both the petitions and the conduct of the partnership-level proceedings are considered valid under the second scenario we assume without deciding that petitioners’ challenge to the validity of the petitions filed in the partnership-level proceedings and petitioners’ challenge to the conduct of those proceedings are proper subjects of this proceeding contrary to petitioners’ assertion mr johnston’s filing of the petitions as to the fpaas in his stated capacity as the partnerships’ tmp suspended the periods of limitations as to the partnership items underlying the fpaas until at least one year after our decisions in the partnership-level proceedings became final this is so regardless of the validity of the underlying petitions see sec d requiring only that a petition be filed under section we note in passing however that petitioners rely erroneously on 147_f3d_221 2d cir rev’g and remanding tcmemo_1994_26 to conclude that the single fact that the irs was criminally investigating mr johnston automatically disqualified him from serving as the partnerships’ tmp the court_of_appeals for the second circuit subsequently clarified its holding in transpac drilling venture to say completely the opposite of petitioners’ conclusion the court stated our decision in transpac was based on the presence of an actual conflict we did not continued in order to suspend the period of limitations with no mention to whether the petition must be valid h_r conf rept no pincite 1997_4_cb_1457 specifically stating that the period of limitations is suspended notwithstanding whether a petition filed under sec_6226 is valid or timely see also 44_f3d_803 9th cir not to mention that even if mr johnston failed to qualify to act as the partnerships’ tmp which we need not and do not decide he was at least a notice_partner in that his name address and status as a partner were included in each of continued hold that the existence of a criminal investigation by the irs automatically disqualifies a tmp or his representative from negotiating or entering into agreements with the irs 295_f3d_280 2d cir aff’g tcmemo_2001_85 see also 564_f3d_719 5th cir in 44_f3d_803 9th cir an individual who was the partnership’s tmp filed a timely petition in this court as to an fpaa mailed to the partnership and the case was eventually settled on the basis that the partnership was entitled to a lesser loss than it claimed on its return the court entered a decision reflecting the settlement but later learned that the individual had filed for bankruptcy before petitioning this court thus nullifying his status as tmp see id the court vacated the stipulated decision for lack of jurisdiction and some partners of the partnership then sought tax refunds asserting that vacating of the decision made any related assessment untimely see id the court_of_appeals for the ninth circuit disagreed the court held that sec d tolled the applicable limitations_period while the case was pending in this court and for one year thereafter notwithstanding that the individual’s filing of the petition as the tmp was defective see id pincite the subject form_1065 see sec_6223 b and c a providing with respect to partnerships with no more than partners that the term notice_partner generally includes any partner whose name and address appear on the relevant partnership returns see also 85_tc_900 holding that the term notice_partner generally includes any partner whose name and address appear on the relevant partnership returns mr johnston as a notice_partner could file the petitions to the extent he could not file the petitions as the tmp see 85_tc_900 we also decline to speculate as petitioners ask us to do that the partnership-level proceedings would have ended earlier than they actually did the date of the decisions in the partnership-level proceedings is derived from the code see sec_7459 and we lack the authority to change that date absent unusual circumstances none of which are present here see eg cinema ’84 v petitioners have not argued that mr johnston was no longer a notice_partner when the petitions were filed and we consider them to have waived any such argument if mr johnston qualified as a notice_partner petitions filed by him within the 90-day period described in sec_6226 would have been treated as filed on the last day of the 60-day period described in sec_6226 see sec_6226 commissioner 122_tc_264 aff’d 412_f3d_366 2d cir see also sec_7481 regarding dates on which tax_court decisions become final the long and short of this issue is that the through forms were timely filed the fpaas were timely mailed to the partnerships’ tmp within three years after the returns were filed and petitions were timely filed in this court as to the fpaas the assessment periods as to the partnership items therefore remained open at the commencement of and throughout the partnership-level proceedings as stated in section d then when petitioners filed their bankruptcy petition while the partnership-level proceedings were pending in this court petitioner’s partnership items were recharacterized as nonpartnership_items by operation of law and respondent had at least one year thereafter to mail the deficiency_notice to petitioners see secs f b d c e sec_301_6231_c_-7t a temporary proced admin regs supra respondent’s mailing of the deficiency_notice to petitioners met that one-year requirement the deficiency_notice was therefore timely and the applicable limitations periods remain open iii sec_165 loss petitioners argue secondarily that they may deduct a dollar_figure loss for each year as to petitioner’s investments in the partnerships to that end petitioners assert petitioner’s ownership interests in the partnerships were worthless as of the end of the corresponding years in which the partnerships operated and he knew that the interests were worthless as of those times and abandoned his interests as of those times petitioners add that petitioner invested in the partnerships to make a profit and in furtherance of a legislative intent to encourage charitable_contributions respondent argues that petitioners may not deduct their claimed losses because petitioner did not invest in the partnerships to make a profit we agree with respondent that petitioners may not deduct their claimed losses deductions are a matter of legislative grace and petitioners bear the burden of proving their entitlement to the deductions which they now claim see 503_us_79 while sec_7491 sometimes shifts the burden_of_proof to the commissioner with respect to disputed factual issues sec_7491 has no bearing on this case because as a threshold matter petitioners have not raised the applicability of that section in their opening brief see mendes v commissioner t c pincite nicklaus v commissioner t c pincite n rybak v commissioner t c pincite n see also dickerson v commissioner tcmemo_2012_60 103_tcm_1280 cameron v commissioner tcmemo_2007_ 94_tcm_245 n kansky v commissioner tcmemo_2007_40 93_tcm_921 cf 140_tc_86 noting that a taxpayer must raise the applicability of sec_7491 as an issue for the section to be applicable petitioners rely upon sec_165 to support their claim to the loss deductions that section lets a taxpayer deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 the applicability of sec_165 here hinges on whether petitioner incurred the claimed losses in a transaction entered into for profit see sec_165 petitioners’ meeting of that standard in turn requires that we find that petitioner’s primary reason for investing in the partnerships was to make an economic profit or in other words a profit without consideration to any_tax benefit flowing from the partnerships see 82_tc_1001 see also 869_f2d_785 4th cir aff’g 87_tc_1087 cf 81_tc_210 noting that an intent to make a profit for purposes of sec_162 requires an intent to make an economic profit independent of tax savings petitioner invested in the partnerships to increase the amounts of his charitable_contribution deductions for the subject years and more particularly to receive tax benefits greater than his cash investments this reason for petitioner’s investment fails to clear the requisite profit-motive hurdle that petitioners must jump over to deduct the claimed losses under sec_165 to be sure the partnerships were designed to generate tax benefits from the making of charitable_contributions and not to make any profit independent of tax benefits in fact the partnerships were established not to realize any income or economic profit at all therefore we naturally conclude that petitioner could not make a profit from his investments in the partnerships as that term is defined without regard to the promoted tax benefits see 41_tc_13 aff’d 332_f2d_428 3d cir see also mitchell v commissioner tcmemo_2001_269 82_tcm_732 semel v commissioner tcmemo_1965_232 24_tcm_1176 we also disagree with petitioners’ assertion that the profit_motive requirement is met because congress specifically prescribed a deduction for charitable_contributions the mere fact that congress prescribed a deduction for charitable_contributions does not necessarily mean that taxpayers such as petitioners are entitled to deduct any loss that they may incur incident to the making of a charitable_contribution see 92_tc_958 aff’d without published opinion 921_f2d_280 9th cir petitioners have received the benefit that congress prescribed for the partnerships’ making of the charitable_contributions and congress has not allowed them to deduct anything more neither do we we conclude that petitioner lacked the requisite profit_motive incident to his investment in the partnerships accordingly we conclude that petitioners are not entitled to deduct their losses claimed for and dollar_figure iv conclusion we hold that sec_6501 does not bar assessment of the deficiencies for the subject years we also hold that sec_165 and c does not let petitioners deduct their losses claimed for and petitioners make no argument that they may deduct theft losses in the amounts of petitioner’s unrecovered contributions to the partnerships we therefore do not consider that issue nor need we decide petitioners’ assertions that petitioner’s partnership interests were worthless as of the end of the years of their operation or that he abandoned those interests as of the end of those years those assertions which involve the timing but not the allowance of a loss deduction fall to the side given our holding that petitioner lacked the requisite profit_motive in investing in the partnerships we have considered all arguments that petitioners made unless otherwise indicated and have rejected those arguments not discussed herein as without merit to reflect the foregoing decision will be entered under rule
